Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Priority documents have been received regarding Japanese Patent Application JP2020-09589 filed on 05/25/2020.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 06 April 2021 has been fully considered by Examiner.
Claim Objections
Claim 2 is objected to because of the following informalities: the claim recites “a job of the plurality of jobs with the maximum execution time.” Examiner suggests amending the claim to align with the antecedent basis set forth in the independent claim to recite “a job of the plurality of jobs with a maximum execution time.”
Claim 4 is objected to because of the following informalities: the claim recites “wherein, in the calculating of the first progress value, the first progress value is calculated by diving the second value by the first value.” Examiner suggests amending the claim to correct “diving” to “dividing.”
Claims 5, 12, and 15 are objected to because of the following informalities: the claim recites “from old of the order,” that Examiner suggests amending for clarity in view of [0198-0203] of the instant specification. For example, the claim can be amended to recite “from a first job that is first within the order.” 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1, 11, and 14, the limitation of “specifying second queues which are queues other than a first queue with a high priority among the plurality of queues included in each of the plurality of groups in each of a plurality of time zones included in a time zone during which the plurality of jobs are executed,” renders the bounds of the claim unclear. It is unclear if the phrase “with a high priority among the plurality of queues” refers to the first queue or the second queue. For example, the claim can be interpreted such that the first queue has a high priority among the plurality of queues included in the plurality of groups in each of a plurality of time zones. Alternatively, the claim can be interpreted such that the second queues have a high priority among the plurality of queues, while being less than the priority of the first queue.
The bounds of the claim are rendered further unclear because of the phrase “…included in a time zone during which the plurality of jobs are executed” because it is unclear if the phrase refers to the second queues or the first queue. For example, the claim can be interpreted such that the first queue has a high priority among all of the queues in each of the plurality of groups in each of a plurality of time zones and the second queues are included in a single time zone during which all of the plurality of jobs are executed. Alternatively, the claim can be interpreted such that the second queues have a high priority among all of the queues in each of the plurality of groups in each of a plurality of time zones, yet are also included in a single time zone where all of the jobs are executed. Alternatively, the claim can be interpreted such that the second queues have a high priority among all of the queues in each of the plurality of groups in each of a plurality of time zones, while there is one or many second queues in each time zone.
As can be seen in the above interpretation, the bounds of the claim are rendered further unclear because it is unclear if there is a single time zone during which all of the jobs are executed, or if there is a plurality of second queues in every single time zone based on the above cited portion of the limitation. The system stores a plurality of jobs to be executed in a plurality of queues and the above cited limitation relies on the plurality of jobs antecedently. This renders the bounds of the claim unclear because it is unclear how many time zones actually execute jobs. For example, the claim can be interpreted such that the first queue is included in each of a plurality of groups in a plurality of time zones, while the first queue is also solely included in a single time zone comprising all of the jobs that will be executed. Alternatively, the claim can be interpreted such that the second queues are included in each of a plurality of groups in a plurality of time zones, while the second queues are also all included in a single time zone comprising all of the jobs. Alternatively, the claim can be interpreted such that the second queues are included in each of a plurality of groups in a plurality of time zones, while one or some of the second queues are included in each time zone comprising all of the jobs. Thus, the bounds of the claim are rendered further unclear because it is unclear if the second queues are a singular “second queue” in each time zone, if there are multiple second queues in each time zone, or if there is a plurality of second queues in a single time zone. 
Therefore, the limitation of “specifying second queues which are queues other than a first queue with a high priority among the plurality of queues included in each of the plurality of groups in each of a plurality of time zones included in a time zone during which the plurality of jobs are executed,” renders the bounds of the claim unclear. For the sake of compact prosecution, Examiner is interpreting the second queues as having a lower priority than the first queue and that there may be one or more second queues in each of a plurality of time zones.
The bounds of the claim are rendered further unclear due to the limitation of “determining execution timings of the plurality of jobs stored in the plurality of queues, respectively, in each of the plurality of time zones, based on priorities that correspond to the plurality of queues, and an order in which the plurality of jobs are stored in the plurality of queues, when at least one of second progress values that indicate progress statuses that correspond to the plurality of queues included in a group that has a higher priority of the second queues than other groups among the plurality of groups is less than a first threshold value.” The bounds of the claim are rendered unclear because it is unclear what the second progress value represents. As recited in the claim, the first progress values represent the execution status of each queue based on job execution progress. As recited in the claim, the one or more second progress values can be interpreted as one of the following: A) the execution status of a single queue of a group that has a higher priority relative to the other groups of queues including second queues, B) the execution status of the plurality of queues of a group that have a higher priority relative to the other groups of queues including the second queues, C) the execution status for a single queue of a group, wherein the queue has a level of priority lower than the highest priority level but higher than the priority level of queues in other groups, D) the execution status of a plurality of queues of a group, wherein the plurality of queues have a collective priority lower than the highest priority level but higher than the collective priority of queues in other groups, or E) the execution status of a collective group, wherein the group has a collective priority based on their queues that is lower than the highest priority level but higher than the collective priority of other groups. It is unclear what relationship the second progress value has to the queues, the priority, the groups, and the first progress value. Therefore, it is unclear what limitations are being imparted on the claim by the above cited limitation. 
Furthermore, it is unclear what affect the one or more second progress values being less than a first threshold value has on the determination of the execution timings of all of the queues, or what relationship the second progress value has relative to the first progress value calculated in the claim. The claim does not clearly specify whether the “second progress value” is calculated in the same way the first progress value is calculated, or if the second progress value is a separate calculation based on the relative progress of the queues. For example, the second progress value can be interpreted as the progress status for the jobs in each queue, which is based on the claimed first progress value calculation. Alternatively, based upon the above analysis of the limitation, the second progress value can be based on a single queue, a corresponding group of queues, a group, or some combination thereof. For example, an alternative interpretation of the second progress value is based on a plurality of progress statuses that correspond to queues in a group that has some priority level relative to other groups among the plurality of groups. Therefore, it is unclear if the second progress value is the same as a first progress value (i.e. each queue status based on job execution progress), or if the second progress value represents a different value (i.e. a job execution status based on the progress of a plurality of queues and/or groups, which is relative to the progress of other groups and/or queues with relatively lower priority).
Therefore, the limitation of “determining execution timings of the plurality of jobs stored in the plurality of queues, respectively, in each of the plurality of time zones, based on priorities that correspond to the plurality of queues, and an order in which the plurality of jobs are stored in the plurality of queues, when at least one of second progress values that indicate progress statuses that correspond to the plurality of queues included in a group that has a higher priority of the second queues than other groups among the plurality of groups is less than a first threshold value” renders the bounds of the claim unclear. For the sake of compact prosecution, Examiner is interpreting the second progress value as a value that indicates the progress of completion of the tasks in each queue relative to a threshold value and the progress value relates to a queue with a higher priority than at least one other queue. 
Regarding claim 7-9, 13, and 16, the bounds of the claim are rendered unclear. The claims recite several limitations pertaining to “relatively high priority” and “relatively low priority” group priorities. The terms “relatively high” and “relatively low” are relative terms that render the claims indefinite. The terms “relatively high” and “relatively low” are not defined in the claim. Furthermore, the specification merely recites the term “relatively” with no standard for ascertaining the requisite degree of the “relative” priorities of the groups. A person having ordinary skill in the art would be readily apprised of the scope of the invention due to the inclusion of these limitations. The specification does not provide any guidance as to how to clearly measure the “relative” nature of the group priorities. Accordingly, one of ordinary skill in the art would not understand the metes and bounds of the terms. 
For the sake of compact prosecution, Examiner is interpreting the limitation as though the groups have a higher or lower priority value.
Regarding claim 8, the bounds of the claims are rendered unclear. Claim 8 recites “and in the determining of the execution timings, when all of the second progress values are equal to or greater than the first threshold value, whether at least one of the second progress values is less than the first threshold value is determined, when at least one of the second progress values is less than the first threshold value, the execution timings are determined based on the priorities that correspond to the queues, and the order in which the plurality of jobs are stored in the plurality of queues, in each of the plurality of time zones, and when all of the second progress values are equal to or greater than the first threshold value, the execution timings included in a group with a relatively high priority among the plurality of groups are prior to the execution timings included in a group with a relatively low priority, in each of the plurality of time zones [Emphasis added by Examiner].” The bounds of the claim are rendered unclear due to the combination of limitations with phrases including “when” and “where.” It is unclear what contingent limitations are required or what the condition precedents are within the present claim. It is unclear if the “when” limitations are all required by the claim although they conflict with one another, or if one of the contingencies is required by the claim, or if the repeated processes can provide the various contingencies at various stages of progress execution. The limitation of “when all of the second progress values are equal to or greater than the first threshold” renders the bounds of the claim unclear because it is unclear how “when at least one of the second progress values is less than the first threshold value” occurs. It is unclear how all of the second progress values are equal to or greater than the threshold value, while at the same time, at least one of the second progress values is less than a first threshold. If all of the values are greater than or equal to the first threshold value, then there would not be a situation in which at least one of the second progress values is less than the first threshold value. Therefore, it is unclear what process occurs such that the second progress values are all equal to or greater than a threshold value, while there is also one or more progress values below the threshold.
Regarding claim 9, dependent on the above cited claim 8, renders the bounds of the claim unclear. Claim 9 recites “wherein, in the determining of the execution timings, when at least one of the second progress values is less than the first threshold value, or when at least one of the second progress values is less than a fourth threshold value, whether at least one of the second progress values is less than the fourth threshold value is determined, when all of the second progress values are equal to or greater than the fourth threshold value, whether at least one of the second progress values is less than the first threshold value is determined, when at least one of the second progress values is less than the first threshold value, the execution timings are determined based on the priorities that correspond to the plurality of queues, and the order in which the plurality of jobs are stored in the plurality of queues, in each of the plurality of time zones, and when all of the second progress values are equal to or greater than the first threshold value, the execution timings are determined, in each of the plurality of time zones, such that the execution timings of the plurality of jobs stored in the plurality of queues included in the group with the relatively high priority among the plurality of groups are prior to the execution timings of the plurality of jobs stored in the plurality of queues included in the group with the relatively low priority.” The bounds of the claim are rendered unclear due to the combination of limitations with phrases including “when” and “where.” It is unclear what contingent limitations are required or what the condition precedents are within the present claim. The volume of possible combinations of contingent limitations and condition precedents renders the bounds of the claim unclear because it is unclear what claim scope is being imparted on the execution timing determinations due to the thresholds. For example, it is unclear what influence the limitations of “when at least one of the second progress values is less than the first threshold value, or when at least one of the second progress values is less than a fourth threshold value” has on the subsequent claim limitations. For example, it is unclear if the claim requires only one of the two possible thresholds to occur, or if it is possible to meet both thresholds simultaneously such that the one or more progress values can be lower than both the first and fourth threshold, which is due to the subsequent limitations of the claim. Furthermore, it is unclear how the combination of limitations of “or when at least one of the second progress values is less than a fourth threshold value, whether at least one of the second progress values is less than the fourth threshold value is determined, when all of the second progress values are equal to or greater than the fourth threshold value,” has on the determination of the execution timings. The volume of possible combinations of contingent limitations and condition precedents renders the bounds of the claim unclear because it is unclear what claim scope is being imparted on the execution timing determinations due to the thresholds. 
For the sake of compact prosecution, Examiner is interpreting claims 8 and 9 in view of the limitations of claim 8 directed to iteratively repeating the determining of execution timings, such that each of the possible conditions and contingencies are enumerated within the claims. For example, within a first determining step, the second progress values can all be greater than or equal to the first threshold, while in repeated determining step, one or more of the second progress values can be less than the first threshold, etc. Examiner suggests amending the claim to clearly recite the preconditions and contingencies of the claim. 
Dependent claims 2-10, 12-13, and 15-16 are rejected due to dependency on rejected base claims 1. 
Therefore, claims 1-16 are rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more.
Step 1: Claims 1-10 are directed to a non-transitory computer readable medium, claims 11-13 are directed to an apparatus, and claims 14-16 are directed to a method. Therefore, claims 1-16 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 11, and 14 are directed to determining the execution timings of a plurality of jobs, constituting an abstract idea based on “Certain Methods of Organizing Human Activity” related to managing personal behavior or interactions between individuals. The limitations of “dividing the plurality of queues into a plurality of groups according to the numbers of nodes; specifying second queues which are queues other than a first queue with a high priority among the plurality of queues included in each of the plurality of groups in each of a plurality of time zones included in a time zone during which the plurality of jobs are executed; determining, in each of the plurality of time zones, a priority of the second queues to be different priorities lower than a priority of the first queue, for the plurality of groups, respectively; calculating, for each of the plurality of queues, a first progress value that indicates a progress status of execution of the plurality of jobs stored in each queue, based on a first value which is a number of the plurality of jobs to have stored in each queue in a predetermined time zone, and a second value which is a number of the plurality of jobs to have executed in the predetermined time zone; and determining execution timings of the plurality of jobs stored in the plurality of queues, respectively, in each of the plurality of time zones, based on priorities that correspond to the plurality of queues, and an order in which the plurality of jobs are stored in the plurality of queues, when at least one of second progress values that indicate progress statuses that correspond to the plurality of queues included in a group that has a higher priority of the second queues than other groups among the plurality of groups is less than a first threshold value,” as drafted, is a process that, under its broadest reasonable interpretation, covers an abstract idea but for the recitation of generic computer components. The claims are directed to organizing a schedule and plurality of queues for performing jobs, which constitutes an abstract idea based on “Certain Methods of Organizing Human Activity” but for the recitation of generic computer components.  
Claims 1, 11, and 14 are directed to determining the execution timings of a plurality of jobs, constituting an abstract idea based on “Mental Processes” related to concepts performed in the human mind including observation, evaluation, judgment, and opinion. The limitations of “dividing the plurality of queues into a plurality of groups according to the numbers of nodes; specifying second queues which are queues other than a first queue with a high priority among the plurality of queues included in each of the plurality of groups in each of a plurality of time zones included in a time zone during which the plurality of jobs are executed; determining, in each of the plurality of time zones, a priority of the second queues to be different priorities lower than a priority of the first queue, for the plurality of groups, respectively; calculating, for each of the plurality of queues, a first progress value that indicates a progress status of execution of the plurality of jobs stored in each queue, based on a first value which is a number of the plurality of jobs to have stored in each queue in a predetermined time zone, and a second value which is a number of the plurality of jobs to have executed in the predetermined time zone; and determining execution timings of the plurality of jobs stored in the plurality of queues, respectively, in each of the plurality of time zones, based on priorities that correspond to the plurality of queues, and an order in which the plurality of jobs are stored in the plurality of queues, when at least one of second progress values that indicate progress statuses that correspond to the plurality of queues included in a group that has a higher priority of the second queues than other groups among the plurality of groups is less than a first threshold value,” as drafted, is a process that, under its broadest reasonable interpretation, covers an abstract idea but for the recitation of generic computer components. The claims are directed to producing priority queues and evaluating the statuses of the queues, which constitutes an abstract idea based on “Mental Processes” but for the recitation of generic computer components.  
Dependent claims 2-4, 7-10, 13, and 16 further narrow the abstract idea identified in the independent claims and do not further introduce additional elements for consideration.
Dependent claims 5, 6, 12, and 15 will be evaluated under Step 2A, Prong 2 below.
Step 2A, Prong 2: Claims 1, 11, and 14 do not integrate the judicial exception into a practical application. Claim 1 is directed to a non-transitory computer readable medium having stored a job scheduling program. Claim 11 is directed to an apparatus comprising a memory and a processor coupled to the memory and configured to perform the steps of the abstract idea. Claim 14 is directed to a method that recites in the preamble “a computer to execute a process comprising” the steps of the abstract idea. Furthermore, claims 1, 11, and 14 recite the additional element of “storing a plurality of jobs to be executed in a plurality of queues according to maximum execution times of the plurality of jobs and numbers of nodes used when the plurality of jobs are executed.” These additional elements are mere instructions to implement an abstract idea using a computer in its ordinary capacity, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP 2106.05(f). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive or store data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., managing activity or mental processes) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). 
Dependent claims 2-4, 7-10, 13, and 16 further narrow the abstract idea identified in the independent claims and do not further introduce additional elements for consideration. Therefore, these dependent claims do not integrate the judicial exception into a practical application.
Dependent claims 5 introduces the additional element of “wherein, in the determining of the execution timings, when at least one of the second progress values is less than the first threshold value, a predetermined number of jobs is extracted from each of the second queues in the plurality of groups in an order of storage in each of the plurality of queues.” Dependent claim 6 introduces the additional element of “each of the execution timings of the predetermined number of jobs extracted from each of the second queues in the plurality of groups follows an order of storage in the second queues in the plurality of groups.” Dependent claim 12 introduces the additional element of “when at least one of the second progress values is less than the first threshold value, a predetermined number of jobs is extracted from each of the second queues in the plurality of groups in an order of storage in each of the plurality of queues, from old of the order.” Dependent claim 15 introduces the additional element of “when at least one of the second progress values is less than the first threshold value, 41Fujitsu Ref. No.: 20-00461 a predetermined number of jobs is extracted from each of the second queues in the plurality of groups in an order of storage in each of the plurality of queues, from old of the order.” Dependent claims 5, 6, 12, and 15 do not integrate the judicial exception into a practical application. In particular, the claims are directed to extra-solution activity defining the steps of retrieving data from a database. This extra-solution activity is not sufficient to integrate the judicial exception into a practical application. 
Step 2B: Claims 1, 11, and 14 do not comprise anything significantly more than the judicial exception. Claim 1 is directed to a non-transitory computer readable medium having stored a job scheduling program. Claim 11 is directed to an apparatus comprising a memory and a processor coupled to the memory and configured to perform the steps of the abstract idea. Claim 14 is directed to a method that recites in the preamble “a computer to execute a process comprising” the steps of the abstract idea. Furthermore, claims 1, 11, and 14 recite the additional element of “storing a plurality of jobs to be executed in a plurality of queues according to maximum execution times of the plurality of jobs and numbers of nodes used when the plurality of jobs are executed.” These additional elements are mere instructions to implement an abstract idea using a computer in its ordinary capacity, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP 2106.05(f). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive or store data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., managing activity or mental processes), which is not anything significantly more than the judicial exception.
Dependent claims 2-4, 7-10, 13, and 16 further narrow the abstract idea identified in the independent claims and do not further introduce additional elements for consideration. Therefore, these dependent claims are not anything significantly more than the judicial exception.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how claims 5, 6, 12, and 15 are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). Section 2106.05(d)(II) of the MPEP states that “storing and retrieving information in memory” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception. Therefore, as shown Section 2106.05(d), the 2B features of the invention are “routine and conventional.”
Accordingly, claims 1-16 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kinney Jr et al. (US 11281498 B1) in view of Strack et al. (US 20200034203 A1) in view of Li et al. (US 20200409754 A1).

Regarding claim 1, Kinney JR teaches a non-transitory computer-readable recording medium having stored a job scheduling program that causes a computer to execute a process (Col 35 line 50 to Col 36 line 14 teach a computer-readable medium configured to store program instructions and data for implementing a method), the process comprising: 
storing a plurality of jobs to be executed in a plurality of queues according to maximum execution times of the plurality of jobs and numbers of nodes used when the plurality of jobs are executed (Col 18 lines 13-41 teach the computer environment is associated with a plurality of job queues configured to hold data indicative of jobs for execution, wherein the job data includes a job definition and other metadata, wherein Col 19 lines 8-31 teach the job definition data includes the anticipated duration of the job execution and the requirements of resources for the job including processor, memory, storage, network, and more, as well as in Col 29 lines 12-38 teach the scheduled reserved compute instances include a particular quantity of compute instances for a given time window, wherein the instances include particular resources including the processor, memory, storage, network, etc., as well as in Col 11 lines 28-35 teach the job definition information includes a deadline, wherein Col 18 lines 42-61 teach the multiple queues are associated with different priority levels relative to one another, wherein the jobs of a higher priority queue may be offered a first computer environment; see also: Col 11 line 36 to Col 12 line 13); 
dividing the plurality of queues into a plurality of groups according to the numbers of nodes (Col 33 line 51 to Col 34 line 19 teach the plurality of job queues are mapped to compute environments based on their different relative priority levels, wherein the mapping includes assigning one or more jobs from the higher-priority queue to the scheduled reserved compute instances for execution, wherein Col 10 line 50 to Col 11 line 16 teach the job priority queues can be mapped to different compute environments, such that the higher priority queue may be mapped to a first compute environment and a second compute environment, wherein the jobs assigned to an overflow environment when a compute environment lacks sufficient capacity to execute the jobs, and wherein the different compute environments may include, based at least in part on their respective constraints, different types of compute instances and the same queue may hold heterogeneous jobs that can be provided to either environment based on a mapping of the job definitions to the resource characteristics, wherein Col 7 line 62 to Col 8 line 13 teach each compute instance corresponds to one of several instance types, wherein instance types may be characterized by the computational resources, such as number, type, and configuration, and other characteristics, as well as in Col 29 lines 12-38 teach the scheduled reserved compute instances include a particular quantity of compute instances for a given time window, wherein the instances include particular resources including the processor, memory, storage, network, etc., and wherein Col 20 line 48 to Col 21 line 20 teach reusing existing compute instances for multiple jobs, wherein the same instance may be used for one or more jobs using container management and then deprovisioned when the queue is empty, wherein the execution of the job may be initiated using the compute instance; see also: Col 18 lines 42-61, Col 30 lines 14-65); 
specifying second queues which are queues other than a first queue with a high priority among the plurality of queues included in each of the plurality of groups in each of a plurality of time zones included in a time zone during which the plurality of jobs are executed (Col 10 line 50 to Col 11 line 16 teach multiple queues may be associated with different priority levels relative to one another, wherein a first queue may be configured to hold higher priority jobs, while a second queue may be configured to hold a lower-priority jobs that are offered to instances when the first queue is empty, wherein the jobs assigned to an overflow environment when a compute environment lacks sufficient capacity to execute the jobs, wherein the queues are mapped to compute environments that may include different types of computer instances based on their respective constraints, wherein Col 28 lines 36-58 teach the automated management of scheduled reserved compute instances includes the utilization of the instance being optimized during the reserved windows of time, wherein the instances may be used to run a diverse set of jobs associated with many workloads while appropriately prioritizing jobs, wherein Col 3 lines 39-67 teach the system performs job execution with scheduled reserved compute instances during reserved window of time, wherein the jobs from the queues are assigned to the scheduled reserved compute instances for execution during the window of time (i.e. time zone), wherein Col 25 lines 19-33 teach automatically provisioning and launching the jobs during the window of time when the jobs become available in their relevant queues; Examiner’s Note: See the corresponding 35 USC 112(b) rejection above.); 
determining, in each of the plurality of time zones, a priority of the second queues to be different priorities lower than a priority of the first queue, for the plurality of groups, respectively (Col 10 line 50 to Col 11 line 16 teach multiple queues may be associated with different priority levels relative to one another, wherein a first queue may be configured to hold higher priority jobs, while the second queue may hold lower-priority jobs, wherein the jobs assigned to an overflow environment when a compute environment lacks sufficient capacity to execute the jobs, as well as in Col 30 lines 33-54 teach multiple queues associated with different priority levels relative to one another, wherein the queues are mapped to the compute environment with the scheduled reserved compute instances, wherein Col 3 lines 39-67 teach the system performs job execution with scheduled reserved compute instances during reserved window of time, wherein the jobs from the queues are assigned to the scheduled reserved compute instances for execution during the window of time (i.e. time zone), wherein Col 25 lines 19-33 teach automatically provisioning and launching the jobs during the window of time when the jobs become available in their relevant queues; see also: Col 34 lines 7-19); 
and determining execution timings of the plurality of jobs stored in the plurality of queues (Col 3 lines 39-67 teach the system performs job execution with scheduled reserved compute instances during reserved window of time, wherein the jobs from the queues are assigned to the scheduled reserved compute instances for execution during the window of time, and wherein the jobs are assigned to various queues based on their priority, as well as in Col 21 line 48 to Col 22 line 31 teach performing automated management of compute instances during windows of time associated with scheduled resources, wherein the scheduled reserved compute instance includes a window of time, such as a one-time window, such as from 5 pm to 10 pm on a particular day, or a recurring window on particular days of the week, and wherein Col 22 lines 32-58 teach the scheduled reserve compute instances include queue identifiers, wherein the queues have a priority; see also: Col 11 lines 17-45, Col 12 line 51 to Col 13 line 8), 
respectively, in each of the plurality of time zones (Col 3 lines 39-67 teach the system performs job execution with scheduled reserved compute instances during reserved window of time, wherein the jobs from the queues are assigned to the scheduled reserved compute instances for execution during the window of time (i.e. time zone), and wherein the jobs are assigned to various queues based on their priority, as well as in Col 21 line 48 to Col 22 line 31 teach performing automated management of compute instances during windows of time associated with scheduled resources, wherein the scheduled reserved compute instance includes a window of time, such as a one time window, such as from 5 pm to 10 pm on a particular day, or a recurring window on particular days, and wherein Col 12 line 51 to Col 13 line 8 teach jobs are assigned to scheduled reserved compute instances if the job is expected to be complete within the window of time associated with the instance; see also: Col 11 lines 17-45),
based on priorities that correspond to the plurality of queues (Col 10 line 50 to Col 11 line 16 teach multiple queues may be associated with different priority levels relative to one another, wherein a first queue may be configured to hold higher priority jobs, while the second queue may hold lower-priority jobs, wherein the jobs assigned to an overflow environment when a compute environment lacks sufficient capacity to execute the jobs, as well as in Col 3 lines 39-67 teach the system performs job execution with scheduled reserved compute instances during reserved window of time, wherein the jobs from the queues are assigned to the scheduled reserved compute instances for execution during the window of time, and wherein the jobs are assigned to various queues based on their priority, as well as in Col 22 lines 32-58 teach the scheduled reserve compute instances include queue identifiers, wherein the queues have a priority, as well as in Col 30 lines 33-54 teach multiple queues associated with different priority levels relative to one another, wherein the queues are mapped to the compute environment with the scheduled reserved compute instances, wherein Col 25 lines 19-33 teach automatically provisioning and launching the jobs during the window of time when the jobs become available in their relevant queues; see also: Col 34 lines 7-19). 
	However, Kinney Jr does not explicitly teach calculating, for each of the plurality of queues, a first progress value that indicates a progress status of execution of the plurality of jobs stored in each queue, based on a first value which is a number of the plurality of jobs to have stored in each queue in a predetermined time zone, and a second value which is a number of the plurality of jobs to have executed in the predetermined time zone; and an order in which the plurality of jobs are stored in the plurality of queues, when at least one of second progress values that indicate progress statuses that correspond to the plurality of queues included in a group that has a higher priority of the second queues than other groups among the plurality of groups is less than a first threshold value.
	From the same or similar field of endeavor, Strack teaches calculating, for each of the plurality of queues, a first progress value that indicates a progress status of execution of the plurality of jobs stored in each queue (Fig. 4 and [0085-0097] teach determining the percent of completed tasks in the task queue by dividing the sum of the completed tasks by the total number of expected tasks, wherein Fig. 3 and [0079-0082] teach the system can track the execution of one or more jobs comprising one or more tasks including tracking the total number of tasks created, the number of completed tasks of the job instance, and the current runtime of the job instance, wherein these values increase over time as the job instance progresses, and wherein [0049-0050] teach multiple task execution pools with each pool having their own queue, wherein the execution of the sequence of tasks takes into account the position of the tasks in the task queue; see also: [0083-0084, 0098-0101]), 
based on a first value which is a number of the plurality of jobs to have stored in each queue in a predetermined time zone (Fig. 4 and [0085-0097] teach determining the percent of completed tasks in the task queue by dividing the sum of the completed tasks by the total number of expected tasks, wherein [0084] teaches the total expected tasks number is the prediction of how many tasks the job instance will ultimately create; see also: [0077-0083]), 
and a second value which is a number of the plurality of jobs to have executed in the predetermined time zone (Fig. 4 and [0085-0097] teach determining the percent of completed tasks in the task queue by dividing the sum of the completed tasks by the total number of expected tasks, wherein [0077-0082] teach the system tracks the number of tasks that have been completed for the job instance; see also: [0083-0084]); 
and an order in which the plurality of jobs are stored in the plurality of queues ([0061-0062] teach estimating the amount of time jobs take to complete is based upon the type and number of tasks required by the job, the type of resources required by the tasks, the quantity of resources existing in the system, and the current demand for the resources, wherein [0065] teaches the time remaining is predicted based on what has happened so far in a current execution, such that the system generates predictions for currently-executing job instances based on statistics about how many tasks have been completed at the current time and how many tasks are associated with the job instance but haven’t been completed yet, wherein [0049-0050] teach multiple task execution pools with each pool having their own queue, wherein the execution of the sequence of tasks takes into account the position of the tasks in the task queue, wherein [0051-0052] teach the task execution pools are granted priority levels relative to one another based on the priority level of the tasks within the pool, wherein [0056-0057] teach the system allows both tasks and jobs to be prioritized, wherein a single execution pool may have tasks with different priorities, such that all of the highest level priority tasks within the channel are executed before the tasks with various lower priority levels are executed; see also: Figs. 3-4, [0063-0064, 0079-0090]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kinney Jr to incorporate the teachings of Strack to include calculating, for each of the plurality of queues, a first progress value that indicates a progress status of execution of the plurality of jobs stored in each queue, based on a first value which is a number of the plurality of jobs to have stored in each queue in a predetermined time zone, and a second value which is a number of the plurality of jobs to have executed in the predetermined time zone; and an order in which the plurality of jobs are stored in the plurality of queues. One would have been motivated to do so in order to avoid inaccurate predictions based on the number of tasks currently available before all tasks have been received, which does not accurately reflect the remaining work of the job instance because the number of child tasks is not known prior to execution (Strack, [0063]). By incorporating the teachings of Strack, one would have been able to improve the predictive analytics of a queue execution, thus allowing one to better manage system resource utilization by intermixing different task types rather than executing everything serially (Strack, [0101]).
However, the combination of Kinney Jr and Strack does not explicitly teach when at least one of second progress values that indicate progress statuses that correspond to the plurality of queues included in a group that has a higher priority of the second queues than other groups among the plurality of groups is less than a first threshold value.
From the same or similar field of endeavor, Li teaches when at least one of second progress values that indicate progress statuses that correspond to the plurality of queues included in a group that has a higher priority of the second queues than other groups among the plurality of groups is less than a first threshold value ([0082-0083] teach monitoring the progress of assigned program tasks through the first and second set of tasks queues, wherein a determination is made that an executing program task has exceeded the execution time, thereby stalling progress of the task queue to which the executing program task was assigned, thus leading to delayed start for program tasks and subsequent jobs, , as well as in [0048-0049] teach reassigning a higher priority program task to a different one of the first set of tasks queues in order to meet the high service level of the higher priority program task, and wherein [0018-0021] teach the first set of task queues may include a set of in-order queues, wherein the in-order task queues retrieve program tasks in the order the program tasks were placed into the task queue, wherein an in-order task queue may have a task that forces the processor to stall until resources are available again in order for the given program task to complete, wherein [0024-0025] teach adjusting the mapping of program tasks for a particular job and updating the current estimated execution times for the assigned program tasks, and wherein [0014-0015] teach assigning tasks among the plurality of task queues such that tasks associated with a particular job are performed within the limits of the specific amount of time indicated in the quality of service agreement, which includes limits for initiating and completing particular jobs; see also: [0022, 0047, 0085, 0090]; Examiner’s Note: See the corresponding 35 USC 112(b) rejection above.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kinney Jr and Strack to incorporate the teachings of Li to include when at least one of second progress values that indicate progress statuses that correspond to the plurality of queues included in a group that has a higher priority of the second queues than other groups among the plurality of groups is less than a first threshold value. One would have been motivated to do so in order to improve a respective distribution of assigned program tasks across each of the first and second sets of tasks queues by adjusting the mapping of program tasks in order to prioritize or deprioritize tasks based on the current estimated execution time for the assigned program tasks (Li, [0024]). By incorporating the teachings of Li, one would have been able to provide efficient services to users and meet or exceed contracted quality of service agreements by adjusting the scheduling algorithm based on collected performance metrics including total execution time for all tasks currently assigned to each queue (Li, [0027]).
	Regarding claims 11 and 14, the claims recite limitations already addressed by the rejection of claim 1. Regarding claim 11, Kinney Jr teaches an information processing apparatus comprising (Fig. 12): a memory (Col 34 line 51 to Col 35 line 17 teach a memory); and a processor coupled to the memory and configured to (Col 34 line 51 to Col 35 line 17 teach a processor coupled to a memory that can execute instructions). Regarding claim 14, Kinney Jr teaches a job scheduling method that causes a computer to execute a process (Col 34 line 51 to Col 35 line 17 teach a processor coupled to a memory that can execute instructions, such as the method described as program code), the process comprising. Therefore, claims 11 and 14 are rejected as being unpatentable over the combination of Kinney Jr, Strack, and Li. 

Regarding claim 2, the combination of Kinney Jr, Strack, and Li teaches all the limitations of claim 1 above. 
	However, Kinney Jr does not explicitly teach wherein, in the storing of the plurality of jobs in the plurality of queues, a job of the plurality of jobs with the maximum execution time equal to or greater than a second threshold value, and a job of the plurality of jobs with the maximum execution time less than the second threshold value are stored in different queues of the plurality of queues.
	From the same or similar field of endeavor, Li further teaches wherein, in the storing of the plurality of jobs in the plurality of queues, a job of the plurality of jobs with the maximum execution time equal to or greater than a second threshold value ([0034] teaches a first set of task queues that comprises tasks with estimated execution times that are greater than the threshold amount of time, wherein the set of tasks is retrieved, wherein [0022] teaches assigning each task to a first or second queue based on the estimated execution time for the task, wherein the estimated execution time is compared to the estimated execution times of the tasks in each queue, and wherein [0031] teaches the threshold is established based on the estimations for execution times for various types of program tasks; see also: [0042, 0051, 0088]), 
and a job of the plurality of jobs with the maximum execution time less than the second threshold value are stored in different queues of the plurality of queues ([0035] teaches a second set of task queues that comprises tasks with estimated execution times that are less than the threshold amount of time, wherein [0022] teaches assigning each task to a first or second queue based on the estimated execution time for the task, wherein the estimated execution time is compared to the estimated execution times of the tasks in each queue, and wherein [0031] teaches the threshold is established based on the estimations for execution times for various types of program tasks; see also: [0042, 0051, 0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kinney Jr, Strack, and Li to incorporate the further teachings of Li to include wherein, in the storing of the plurality of jobs in the plurality of queues, a job of the plurality of jobs with the maximum execution time equal to or greater than a second threshold value, and a job of the plurality of jobs with the maximum execution time less than the second threshold value are stored in different queues of the plurality of queues. One would have been motivated to do so in order to improve a respective distribution of assigned program tasks across each of the first and second sets of tasks queues by adjusting the mapping of program tasks in order to prioritize or deprioritize tasks based on the current estimated execution time for the assigned program tasks (Li, [0024]). By incorporating the teachings of Li, one would have been able to provide efficient services to users and meet or exceed contracted quality of service agreements by adjusting the scheduling algorithm based on collected performance metrics including total execution time for all tasks currently assigned to each queue (Li, [0027]).

Regarding claim 4, the combination of Kinney Jr, Strack, and Li teaches all the limitations of claim 1 above. 
However, Kinney Jr does not explicitly teach wherein, in the calculating of the first progress value, the first progress value is calculated by diving the second value by the first value.
From the same or similar field of endeavor, Strack further teaches wherein, in the calculating of the first progress value, the first progress value is calculated by diving the second value by the first value (Fig. 4 and [0085-0097] teach determining the percent of completed tasks in the task queue by dividing the sum of the completed tasks by the total number of expected tasks, wherein Fig. 3 and [0079-0082] teach the system can track the execution of one or more jobs comprising one or more tasks including tracking the total number of tasks created, the number of completed tasks of the job instance, and the current runtime of the job instance, wherein these values increase over time as the job instance progresses, and wherein [0049-0050] teach multiple task execution pools with each pool having their own queue, wherein the execution of the sequence of tasks takes into account the position of the tasks in the task queue; see also: [0083-0084, 0098-0101]; Examiner’s Note: See the above claim objection.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kinney Jr, Strack, and Li to incorporate the further teachings of Strack to include wherein, in the calculating of the first progress value, the first progress value is calculated by diving the second value by the first value. One would have been motivated to do so in order to avoid inaccurate predictions based on the number of tasks currently available before all tasks have been received, which does not accurately reflect the remaining work of the job instance because the number of child tasks is not known prior to execution (Strack, [0063]). By incorporating the teachings of Strack, one would have been able to improve the predictive analytics of a queue execution, thus allowing one to better manage system resource utilization by intermixing different task types rather than executing everything serially (Strack, [0101]).

Regarding claim 5, the combination of Kinney Jr, Strack, and Li teaches all the limitations of claim 1 above. 
However, Kinney Jr does not explicitly teach wherein, in the determining of the execution timings, when at least one of the second progress values is less than the first threshold value, a predetermined number of jobs is extracted from each of the second queues in the plurality of groups in an order of storage in each of the plurality of queues, from old of the order, and the execution timings of the plurality of jobs stored in the first queue included in the plurality of groups, respectively, and the execution timings of the predetermined number of jobs extracted from each of the second queues in the plurality of groups are determined.
From the same or similar field of endeavor, Li further teaches wherein, in the determining of the execution timings, when at least one of the second progress values is less than the first threshold value ([0082-0083] teach monitoring the progress of assigned program tasks through the first and second set of tasks queues, wherein a determination is made that an executing program task has exceeded the execution time, thereby stalling progress of the task queue to which the executing program task was assigned, thus leading to delayed start for program tasks and subsequent jobs, wherein [0084] teaches reassigning the particular program task to a different queue in the first set of task queues in response to an indication that the estimated execution time was reached without the task completing, wherein the criteria used to select the program task and any additional program tasks for reassignment is based on the service level associated with each program task in the stalled queue, as well as the estimated total execution times for program tasks assigned to each of the other queues in the first set of task queues, and wherein [0014-0015] teach assigning tasks among the plurality of task queues such that tasks associated with a particular job are performed within the limits of the specific amount of time indicated in the quality of service agreement, which includes limits for initiating and completing particular jobs; see also: [0085, 0090]), 
a predetermined number of jobs is extracted from each of the second queues in the plurality of groups in an order of storage in each of the plurality of queues (Fig. 8 and [0084] teaches reassigning the particular program task to a different queue in the first set of task queues in response to an indication that the estimated execution time was reached without the task completing, wherein the criteria used to select the program task and any additional program tasks for reassignment is based on the service level associated with each program task in the stalled queue, as well as the estimated total execution times for program tasks assigned to each of the other queues in the first set of task queues, as well as in [0048-0049] teach reassigning a higher priority program task to a different one of the first set of tasks queues in order to meet the high service level of the higher priority program task, and wherein [0050] teaches updating job mapping including subsequent program tasks from the same job as the job being reassigned from the particular task queue to the different task queue; see also: [0018-0021, 0047, 0088]), 
from old of the order (Fig. 8 and [0084] teaches reassigning the particular program task to a different queue in the first set of task queues in response to an indication that the estimated execution time was reached without the task completing, wherein the criteria used to select the program task and any additional program tasks for reassignment is based on the service level associated with each program task in the stalled queue, as well as the estimated total execution times for program tasks assigned to each of the other queues in the first set of task queues, as well as in [0048-0049] teach reassigning a higher priority program task to a different one of the first set of tasks queues in order to meet the high service level of the higher priority program task, and wherein [0018-0021] teach the first set of task queues may include a set of in-order queues, wherein the in-order task queues retrieve program tasks in the order the program tasks were placed into the task queue, wherein an in-order task queue may have a task that forces the processor to stall until resources are available again in order for the given program task to complete; see also: [0047, 0088]; Examiner’s Note: See the above claim objection.),
and the execution timings of the plurality of jobs stored in the first queue included in the plurality of groups, respectively (Fig. 8 and [0084] teaches reassigning the particular program task to a different queue in the first set of task queues in response to an indication that the estimated execution time was reached without the task completing, wherein the criteria used to select the program task and any additional program tasks for reassignment is based on estimated total execution times for program tasks assigned to each of the other queues in the first set of task queues, and wherein the system may then monitor the next program task in the particular queue, wherein [0047] teaches the system may repeat updates to the scheduling algorithm in order to reassign a previously assigned task from a first task queue to a second task queue in the same set of task queues, and wherein [0024-0025] teach adjusting the mapping of program tasks for a particular job and updating the current estimated execution times for the assigned program tasks; see also: [0023, 0048-0049, 0090]),
and the execution timings of the predetermined number of jobs extracted from each of the second queues in the plurality of groups are determined (Fig. 8 and [0084] teaches reassigning the particular program task to a different queue in the first set of task queues in response to an indication that the estimated execution time was reached without the task completing, wherein the criteria used to select the program task and any additional program tasks for reassignment is based on estimated total execution times for program tasks assigned to each of the other queues in the first set of task queues, wherein [0047] teaches the system may repeat updates to the scheduling algorithm in order to reassign a previously assigned task from a first task queue to a second task queue in the same set of task queues, and wherein [0024-0025] teach adjusting the mapping of program tasks for a particular job and updating the current estimated execution times for the assigned program tasks; see also: [0023, 0042, 0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kinney Jr, Strack, and Li to incorporate the further teachings of Li to include wherein, in the determining of the execution timings, when at least one of the second progress values is less than the first threshold value, a predetermined number of jobs is extracted from each of the second queues in the plurality of groups in an order of storage in each of the plurality of queues, from old of the order, and the execution timings of the plurality of jobs stored in the first queue included in the plurality of groups, respectively, and the execution timings of the predetermined number of jobs extracted from each of the second queues in the plurality of groups are determined. One would have been motivated to do so in order to improve a respective distribution of assigned program tasks across each of the first and second sets of tasks queues by adjusting the mapping of program tasks in order to prioritize or deprioritize tasks based on the current estimated execution time for the assigned program tasks (Li, [0024]). By incorporating the teachings of Li, one would have been able to provide efficient services to users and meet or exceed contracted quality of service agreements by adjusting the scheduling algorithm based on collected performance metrics including total execution time for all tasks currently assigned to each queue (Li, [0027]).

Regarding claim 6, the combination of Kinney Jr, Strack, and Li teaches all the limitations of claim 5 above. 
However, Kinney Jr does not explicitly teach wherein, in the determining of the execution timings, the execution timings of the plurality of jobs stored in the first queues included in the plurality of groups, respectively, are prior to the execution timings of the predetermined number of jobs extracted from each of the second queues in the plurality of groups, and each of the execution timings of the predetermined number of jobs extracted from each of the second queues in the plurality of groups follows an order of storage in the second queues in the plurality of groups.
From the same or similar field of endeavor, Li further teaches wherein, in the determining of the execution timings, the execution timings of the plurality of jobs stored in the first queues included in the plurality of groups, respectively (Fig. 8 and [0084] teaches reassigning the particular program task to a different queue in the first set of task queues in response to an indication that the estimated execution time was reached without the task completing, wherein the criteria used to select the program task and any additional program tasks for reassignment is based on estimated total execution times for program tasks assigned to each of the other queues in the first set of task queues, and wherein the system may then monitor the next program task in the particular queue, wherein [0047] teaches the system may repeat updates to the scheduling algorithm in order to reassign a previously assigned task from a first task queue to a second task queue in the same set of task queues, and wherein [0024-0025] teach adjusting the mapping of program tasks for a particular job and updating the current estimated execution times for the assigned program tasks; see also: [0023, 0048-0050, 0090]), 
are prior to the execution timings of the predetermined number of jobs extracted from each of the second queues in the plurality of groups ([0048-0050] teach detecting whether a particular program task is taking longer than estimated to execute, wherein in response to this determination, one or more program tasks waiting for the particular program task to complete may be reassigned a different task queue in the same set of task queues in order to meet the priorities of the pending program tasks waiting in the particular task queue, wherein the first program task may have a higher priority relative to the other tasks of the queue, and may then be reassigned in order to meet the high quality of service level requirement, wherein the task is reassigned based on having a higher priority to a queue with a lower estimated time to execute the pending program tasks, and wherein the subsequent program tasks from the same job as the first program task are also reassigned from the particular task queue (i.e. second queue) to the different queue (i.e. first queue), and wherein [0014-0015] teach assigning tasks among the plurality of task queues such that tasks associated with a particular job are performed within the limits of the specific amount of time indicated in the quality of service agreement, which includes limits for initiating and completing particular jobs; see also: [0085, 0090]), 
and each of the execution timings of the predetermined number of jobs extracted from each of the second queues in the plurality of groups follows an order of storage in the second queues in the plurality of groups ([0018-0021] teach the first set of task queues may include a set of in-order queues, wherein the in-order task queues retrieve program tasks in the order the program tasks were placed into the task queue, wherein an in-order task queue may have a task that forces the processor to stall until resources are available again in order for the given program task to complete, wherein [0048-0050] teach detecting whether a third program task is taking longer than estimated to execute, wherein in response to this determination, the first and/or second program tasks waiting for the particular program task to complete may be reassigned a different task queue in the same set of task queues in order to meet their priorities, wherein the first program task may have a higher priority relative to the other tasks of the queue, and may then be reassigned in order to meet the high quality of service level requirement, wherein the task is reassigned based on having a higher priority to a queue with a lower estimated time to execute the pending program tasks, and wherein the subsequent program tasks from the same job as the first program task are also reassigned from the particular task queue (i.e. second queue) to the different queue (i.e. first queue), and wherein [0014-0015] teach assigning tasks among the plurality of task queues such that tasks associated with a particular job are performed within the limits of the specific amount of time indicated in the quality of service agreement, which includes limits for initiating and completing particular jobs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kinney Jr, Strack, and Li to incorporate the further teachings of Li to include wherein, in the determining of the execution timings, the execution timings of the plurality of jobs stored in the first queues included in the plurality of groups, respectively, are prior to the execution timings of the predetermined number of jobs extracted from each of the second queues in the plurality of groups, and each of the execution timings of the predetermined number of jobs extracted from each of the second queues in the plurality of groups follows an order of storage in the second queues in the plurality of groups. One would have been motivated to do so in order to improve a respective distribution of assigned program tasks across each of the first and second sets of tasks queues by adjusting the mapping of program tasks in order to prioritize or deprioritize tasks based on the current estimated execution time for the assigned program tasks (Li, [0024]). By incorporating the teachings of Li, one would have been able to provide efficient services to users and meet or exceed contracted quality of service agreements by adjusting the scheduling algorithm based on collected performance metrics including total execution time for all tasks currently assigned to each queue (Li, [0027]).

Regarding claim 7, the combination of Kinney Jr, Strack, and Li teaches all the limitations of claim 1 above. 
However, Kinney Jr does not explicitly teach wherein, in the determining of the execution timings, when all of the second progress values are equal to or greater than the first threshold value, the execution timings included in a group with a relatively high priority among the plurality of groups are prior to the execution timings included in a group with a relatively low priority, in each of the plurality of time zones.
From the same or similar field of endeavor, Li further teaches wherein, in the determining of the execution timings, when all of the second progress values are equal to or greater than the first threshold value ([0083] teaches the system monitors progress of executing program tasks and determines if an executing program task has exceeded the estimated execution time, thereby stalling the progress of the task queue to which the task was assigned, wherein in response to a selected program task starting execution in a respective processor core, the system may initiate a timer to provide an indication that corresponds to the estimated execution time for the selected program task, wherein if the program task completes before the timer reaches the estimated execution time, then the system can move on to monitor a next program task; see also: [0084-0085]), 
the execution timings included in a group with a relatively high priority among the plurality of groups are prior to the execution timings included in a group with a relatively low priority  ([0018-0021] teach the first set of task queues may include a set of in-order queues, wherein the in-order task queues retrieve program tasks in the order the program tasks were placed into the task queue, wherein an in-order task queue may have a task that forces the processor to stall until resources are available again in order for the given program task to complete, wherein [0022] teaches assigning program tasks to particular task queues based on the priority level associated with the given task, and wherein [0014-0015] teach assigning tasks among the plurality of task queues such that tasks associated with a particular job are performed within the limits of the specific amount of time indicated in the quality of service agreement, which includes limits for initiating and completing particular jobs; [0039, 0075-0076]; Examiner’s Note: See the above 35 USC 112(b) rejection.), 
in each of the plurality of time zones ([0018-0021] teach the first set of task queues may include a set of in-order queues, wherein the in-order task queues retrieve program tasks in the order the program tasks were placed into the task queue, wherein an in-order task queue may have a task that forces the processor to stall until resources are available again in order for the given program task to complete, wherein [0022] teaches assigning program tasks to particular task queues based on the priority level associated with the given task, and wherein [0014-0015] teach assigning tasks among the plurality of task queues such that tasks associated with a particular job are performed within the limits of the specific amount of time indicated in the quality of service agreement, which includes limits for initiating and completing particular jobs; [0039, 0075-0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kinney Jr, Strack, and Li to incorporate the further teachings of Li to include wherein, in the determining of the execution timings, when all of the second progress values are equal to or greater than the first threshold value, the execution timings included in a group with a relatively high priority among the plurality of groups are prior to the execution timings included in a group with a relatively low priority, in each of the plurality of time zones. One would have been motivated to do so in order to improve a respective distribution of assigned program tasks across each of the first and second sets of tasks queues by adjusting the mapping of program tasks in order to prioritize or deprioritize tasks based on the current estimated execution time for the assigned program tasks (Li, [0024]). By incorporating the teachings of Li, one would have been able to provide efficient services to users and meet or exceed contracted quality of service agreements by adjusting the scheduling algorithm based on collected performance metrics including total execution time for all tasks currently assigned to each queue (Li, [0027]).

Regarding claim 8, the combination of Kinney Jr, Strack, and Li teaches all the limitations of claim 1 above. 
Kinney Jr further teaches wherein processes that include the storing of the plurality of jobs, the dividing of the plurality of queues, the specifying of the second queues, the determining of the priority of the second queues, and the determining of the execution timings are repeatedly performed (Figs. 8A-8B and Col 18 line 62 to Col 19 line 31 teach the queues are continuously monitored and dynamically managed as the process loops between monitoring the queue, selecting and reserving computing resources, initiating execution of the job, and more, wherein Col 3 lines 39-67 teach jobs may be added to the queues before and during the window of time of execution, and wherein Col 21 line 48 to Col 22 line 31 teach performing automated management of compute instances during windows of time associated with scheduled resources, wherein the scheduled reserved compute instance includes a window of time).
However, Kinney Jr does not explicitly teach the calculating of the first progress value, are repeatedly performed, and in the determining of the execution timings, when all of the second progress values are equal to or greater than the first threshold value, whether at least one of the second progress values is less than the first threshold value is determined, when at least one of the second progress values is less than the first threshold value, the execution timings are determined based on the priorities that correspond to the queues, and the order in which the plurality of jobs are stored in the plurality of queues, in each of the plurality of time zones, and when all of the second progress values are equal to or greater than the first threshold value, the execution timings included in a group with a relatively high priority among the plurality of groups are prior to the execution timings included in a group with a relatively low priority, in each of the plurality of time zones.
From the same or similar field of endeavor, Strack teaches the calculating of the first progress value, are repeatedly performed (Fig. 4 and [0085-0097] teach determining the percent of completed tasks in the task queue by dividing the sum of the completed tasks by the total number of expected tasks, wherein Fig. 3 and [0077-0082] teach the system can keep track the execution of one or more jobs comprising one or more tasks including tracking the total number of tasks created, the number of completed tasks of the job instance, and the current runtime of the job instance, wherein these values increase over time as the job instance progresses, wherein [0049-0050] teach multiple task execution pools with each pool having their own queue, wherein the execution of the sequence of tasks takes into account the position of the tasks in the task queue, and wherein [0062] teaches a status bar that is repeatedly updated to show the completion status of a job; see also: [0083-0084, 0098-0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kinney Jr, Strack, and Li to incorporate the further teachings of Strack to include the calculating of the first progress value, are repeatedly performed. One would have been motivated to do so in order to avoid inaccurate predictions based on the number of tasks currently available before all tasks have been received, which does not accurately reflect the remaining work of the job instance because the number of child tasks is not known prior to execution (Strack, [0063]). By incorporating the teachings of Strack, one would have been able to improve the predictive analytics of a queue execution, thus allowing one to better manage system resource utilization by intermixing different task types rather than executing everything serially (Strack, [0101]).
However, the combination of Kinney Jr and Strack does not explicitly teach and in the determining of the execution timings, when all of the second progress values are equal to or greater than the first threshold value, whether at least one of the second progress values is less than the first threshold value is determined, when at least one of the second progress values is less than the first threshold value, the execution timings are determined based on the priorities that correspond to the queues, and the order in which the plurality of jobs are stored in the plurality of queues, in each of the plurality of time zones, and when all of the second progress values are equal to or greater than the first threshold value, the execution timings included in a group with a relatively high priority among the plurality of groups are prior to the execution timings included in a group with a relatively low priority, in each of the plurality of time zones.
From the same or similar field of endeavor, Li further teaches and in the determining of the execution timings, when all of the second progress values are equal to or greater than the first threshold value  ([0083] teaches the system monitors progress of executing program tasks and determines if an executing program task has exceeded the estimated execution time, thereby stalling the progress of the task queue to which the task was assigned, wherein in response to a selected program task starting execution in a respective processor core, the system may initiate a timer to provide an indication that corresponds to the estimated execution time for the selected program task, wherein if the program task completes before the timer reaches the estimated execution time, then the system can move on to monitor a next program task; see also: [0084-0085]; Examiner’s Note: See the above 35 USC 112(b) rejection.), 
whether at least one of the second progress values is less than the first threshold value is determined ([0082-0083] teach monitoring the progress of assigned program tasks through the first and second set of tasks queues, wherein a determination is made that an executing program task has exceeded the execution time, thereby stalling progress of the task queue to which the executing program task was assigned, thus leading to delayed start for program tasks and subsequent jobs, wherein [0084] teaches reassigning the particular program task to a different queue in the first set of task queues in response to an indication that the estimated execution time was reached without the task completing, wherein the criteria used to select the program task and any additional program tasks for reassignment is based on the service level associated with each program task in the stalled queue, as well as the estimated total execution times for program tasks assigned to each of the other queues in the first set of task queues, and wherein [0014-0015] teach assigning tasks among the plurality of task queues such that tasks associated with a particular job are performed within the limits of the specific amount of time indicated in the quality of service agreement, which includes limits for initiating and completing particular jobs; see also: [0085, 0090]), 
when at least one of the second progress values is less than the first threshold value ([0082-0083] teach monitoring the progress of assigned program tasks through the first and second set of tasks queues, wherein a determination is made that an executing program task has exceeded the execution time, thereby stalling progress of the task queue to which the executing program task was assigned, thus leading to delayed start for program tasks and subsequent jobs, wherein [0084] teaches reassigning the particular program task to a different queue in the first set of task queues in response to an indication that the estimated execution time was reached without the task completing, wherein the criteria used to select the program task and any additional program tasks for reassignment is based on the service level associated with each program task in the stalled queue, as well as the estimated total execution times for program tasks assigned to each of the other queues in the first set of task queues, and wherein [0014-0015] teach assigning tasks among the plurality of task queues such that tasks associated with a particular job are performed within the limits of the specific amount of time indicated in the quality of service agreement, which includes limits for initiating and completing particular jobs; see also: [0085, 0090]), 
the execution timings are determined based on the priorities that correspond to the queues ([0082-0083] teach monitoring the progress of assigned program tasks through the first and second set of tasks queues, wherein a determination is made that an executing program task has exceeded the execution time, thereby stalling progress of the task queue to which the executing program task was assigned, thus leading to delayed start for program tasks and subsequent jobs, as well as in [0048-0049] teach reassigning a higher priority program task to a different one of the first set of tasks queues in order to meet the high service level of the higher priority program task, and wherein [0018-0021] teach the first set of task queues may include a set of in-order queues, wherein the in-order task queues retrieve program tasks in the order the program tasks were placed into the task queue, wherein an in-order task queue may have a task that forces the processor to stall until resources are available again in order for the given program task to complete, wherein [0024-0025] teach adjusting the mapping of program tasks for a particular job and updating the current estimated execution times for the assigned program tasks, and wherein [0014-0015] teach assigning tasks among the plurality of task queues such that tasks associated with a particular job are performed within the limits of the specific amount of time indicated in the quality of service agreement, which includes limits for initiating and completing particular jobs; see also: [0022, 0047, 0085, 0090]), 
and the order in which the plurality of jobs are stored in the plurality of queues ([0018-0021] teach the first set of task queues may include a set of in-order queues, wherein the in-order task queues retrieve program tasks in the order the program tasks were placed into the task queue, wherein an in-order task queue may have a task that forces the processor to stall until resources are available again in order for the given program task to complete, wherein [0024-0025] teach adjusting the mapping of program tasks for a particular job and updating the current estimated execution times for the assigned program tasks, and wherein [0014-0015] teach assigning tasks among the plurality of task queues such that tasks associated with a particular job are performed within the limits of the specific amount of time indicated in the quality of service agreement, which includes limits for initiating and completing particular jobs, wherein [0048-0049] teach reassigning a higher priority program task to a different one of the first set of tasks queues in order to meet the high service level of the higher priority program task), 
in each of the plurality of time zones ([0018-0021] teach the first set of task queues may include a set of in-order queues, wherein the in-order task queues retrieve program tasks in the order the program tasks were placed into the task queue, wherein an in-order task queue may have a task that forces the processor to stall until resources are available again in order for the given program task to complete, wherein [0022] teaches assigning program tasks to particular task queues based on the priority level associated with the given task, and wherein [0014-0015] teach assigning tasks among the plurality of task queues such that tasks associated with a particular job are performed within the limits of the specific amount of time indicated in the quality of service agreement, which includes limits for initiating and completing particular jobs; [0039, 0075-0076]), 
and when all of the second progress values are equal to or greater than the first threshold value  ([0083] teaches the system monitors progress of executing program tasks and determines if an executing program task has exceeded the estimated execution time, thereby stalling the progress of the task queue to which the task was assigned, wherein in response to a selected program task starting execution in a respective processor core, the system may initiate a timer to provide an indication that corresponds to the estimated execution time for the selected program task, wherein if the program task completes before the timer reaches the estimated execution time, then the system can move on to monitor a next program task; see also: [0084-0085]), 
the execution timings included in a group with a relatively high priority among the plurality of groups are prior to the execution timings included in a group with a relatively low priority, in each of the plurality of time zones ([0018-0021] teach the first set of task queues may include a set of in-order queues, wherein the in-order task queues retrieve program tasks in the order the program tasks were placed into the task queue, wherein an in-order task queue may have a task that forces the processor to stall until resources are available again in order for the given program task to complete, wherein [0022] teaches assigning program tasks to particular task queues based on the priority level associated with the given task, and wherein [0014-0015] teach assigning tasks among the plurality of task queues such that tasks associated with a particular job are performed within the limits of the specific amount of time indicated in the quality of service agreement, which includes limits for initiating and completing particular jobs; [0039, 0075-0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kinney Jr, Strack, and Li to incorporate the further teachings of Li to include and in the determining of the execution timings, when all of the second progress values are equal to or greater than the first threshold value, whether at least one of the second progress values is less than the first threshold value is determined, when at least one of the second progress values is less than the first threshold value, the execution timings are determined based on the priorities that correspond to the queues, and the order in which the plurality of jobs are stored in the plurality of queues, in each of the plurality of time zones, and when all of the second progress values are equal to or greater than the first threshold value, the execution timings included in a group with a relatively high priority among the plurality of groups are prior to the execution timings included in a group with a relatively low priority, in each of the plurality of time zones. One would have been motivated to do so in order to improve a respective distribution of assigned program tasks across each of the first and second sets of tasks queues by adjusting the mapping of program tasks in order to prioritize or deprioritize tasks based on the current estimated execution time for the assigned program tasks (Li, [0024]). By incorporating the teachings of Li, one would have been able to provide efficient services to users and meet or exceed contracted quality of service agreements by adjusting the scheduling algorithm based on collected performance metrics including total execution time for all tasks currently assigned to each queue (Li, [0027]).

Regarding claim 9, the combination of Kinney Jr, Strack, and Li teaches all the limitations of claim 8 above. 
However, Kinney Jr does not explicitly teach wherein, in the determining of the execution timings, when at least one of the second progress values is less than the first threshold value, or when at least one of the second progress values is less than a fourth threshold value, whether at least one of the second progress values is less than the fourth threshold value is determined, when all of the second progress values are equal to or greater than the fourth threshold value, whether at least one of the second progress values is less than the first threshold value is determined, when at least one of the second progress values is less than the first threshold value, the execution timings are determined based on the priorities that correspond to the plurality of queues, and the order in which the plurality of jobs are stored in the plurality of queues, in each of the plurality of time zones, and when all of the second progress values are equal to or greater than the first threshold value, the execution timings are determined, in each of the plurality of time zones, such that the execution timings of the plurality of jobs stored in the plurality of queues included in the group with the relatively high priority among the plurality of groups are prior to the execution timings of the plurality of jobs stored in the plurality of queues included in the group with the relatively low priority.
From the same or similar field of endeavor, Li further teaches wherein, in the determining of the execution timings, when at least one of the second progress values is less than the first threshold value ([0082-0083] teach monitoring the progress of assigned program tasks through the first and second set of tasks queues, wherein a determination is made that an executing program task has exceeded the execution time, thereby stalling progress of the task queue to which the executing program task was assigned, thus leading to delayed start for program tasks and subsequent jobs, wherein [0084] teaches reassigning the particular program task to a different queue in the first set of task queues in response to an indication that the estimated execution time was reached without the task completing, wherein the criteria used to select the program task and any additional program tasks for reassignment is based on the service level associated with each program task in the stalled queue, as well as the estimated total execution times for program tasks assigned to each of the other queues in the first set of task queues, and wherein [0014-0015] teach assigning tasks among the plurality of task queues such that tasks associated with a particular job are performed within the limits of the specific amount of time indicated in the quality of service agreement, which includes limits for initiating and completing particular jobs; see also: [0085, 0090]; Examiner’s Note: See the above 35 USC 112(b) rejection.), 
or when at least one of the second progress values is less than a fourth threshold value  ([0024] teaches updating the values used to estimate execution times and modifying the threshold values that are compared to the estimated execution times, wherein the system may update the current estimated execution time for the assigned program tasks, wherein these values are used to update the mapping of tasks in queues, thus improving the respective distribution of tasks across the first and second sets of tasks queues, wherein [0082-0083] teach monitoring the progress of assigned program tasks through the first and second set of tasks queues, wherein a determination is made that an executing program task has exceeded the execution time, thereby stalling progress of the task queue to which the executing program task was assigned, thus leading to delayed start for program tasks and subsequent jobs, wherein [0084] teaches reassigning the particular program task to a different queue in the first set of task queues in response to an indication that the estimated execution time was reached without the task completing, wherein the criteria used to select the program task and any additional program tasks for reassignment is based on the service level associated with each program task in the stalled queue, as well as the estimated total execution times for program tasks assigned to each of the other queues in the first set of task queues, and wherein [0014-0015] teach assigning tasks among the plurality of task queues such that tasks associated with a particular job are performed within the limits of the specific amount of time indicated in the quality of service agreement, which includes limits for initiating and completing particular jobs; see also: [0052, 0062, 0085, 0090]), 
whether at least one of the second progress values is less than the fourth threshold value is determined ([0024] teaches updating the values used to estimate execution times and modifying the threshold values that are compared to the estimated execution times, wherein the system may update the current estimated execution time for the assigned program tasks, wherein these values are used to update the mapping of tasks in queues, thus improving the respective distribution of tasks across the first and second sets of tasks queues, wherein [0082-0083] teach monitoring the progress of assigned program tasks through the first and second set of tasks queues, wherein a determination is made that an executing program task has exceeded the execution time, thereby stalling progress of the task queue to which the executing program task was assigned, thus leading to delayed start for program tasks and subsequent jobs, wherein [0084] teaches reassigning the particular program task to a different queue in the first set of task queues in response to an indication that the estimated execution time was reached without the task completing, wherein the criteria used to select the program task and any additional program tasks for reassignment is based on the service level associated with each program task in the stalled queue, as well as the estimated total execution times for program tasks assigned to each of the other queues in the first set of task queues, and wherein [0014-0015] teach assigning tasks among the plurality of task queues such that tasks associated with a particular job are performed within the limits of the specific amount of time indicated in the quality of service agreement, which includes limits for initiating and completing particular jobs; see also: [0085, 0090]), 
when all of the second progress values are equal to or greater than the fourth threshold value ([0024] teaches updating the values used to estimate execution times and modifying the threshold values that are compared to the estimated execution times, wherein the system may update the current estimated execution time for the assigned program tasks, wherein these values are used to update the mapping of tasks in queues, thus improving the respective distribution of tasks across the first and second sets of tasks queues, wherein [0083] teaches the system monitors progress of executing program tasks and determines if an executing program task has exceeded the estimated execution time, thereby stalling the progress of the task queue to which the task was assigned, wherein in response to a selected program task starting execution in a respective processor core, the system may initiate a timer to provide an indication that corresponds to the estimated execution time for the selected program task, wherein if the program task completes before the timer reaches the estimated execution time, then the system can move on to monitor a next program task; see also: [0084-0085]), 
whether at least one of the second progress values is less than the first threshold value is determined ([0082-0083] teach monitoring the progress of assigned program tasks through the first and second set of tasks queues, wherein a determination is made that an executing program task has exceeded the execution time, thereby stalling progress of the task queue to which the executing program task was assigned, thus leading to delayed start for program tasks and subsequent jobs, wherein [0084] teaches reassigning the particular program task to a different queue in the first set of task queues in response to an indication that the estimated execution time was reached without the task completing, wherein the criteria used to select the program task and any additional program tasks for reassignment is based on the service level associated with each program task in the stalled queue, as well as the estimated total execution times for program tasks assigned to each of the other queues in the first set of task queues, and wherein [0014-0015] teach assigning tasks among the plurality of task queues such that tasks associated with a particular job are performed within the limits of the specific amount of time indicated in the quality of service agreement, which includes limits for initiating and completing particular jobs; see also: [0085, 0090]), 
when at least one of the second progress values is less than the first threshold value ([0082-0083] teach monitoring the progress of assigned program tasks through the first and second set of tasks queues, wherein a determination is made that an executing program task has exceeded the execution time, thereby stalling progress of the task queue to which the executing program task was assigned, thus leading to delayed start for program tasks and subsequent jobs, wherein [0084] teaches reassigning the particular program task to a different queue in the first set of task queues in response to an indication that the estimated execution time was reached without the task completing, wherein the criteria used to select the program task and any additional program tasks for reassignment is based on the service level associated with each program task in the stalled queue, as well as the estimated total execution times for program tasks assigned to each of the other queues in the first set of task queues, and wherein [0014-0015] teach assigning tasks among the plurality of task queues such that tasks associated with a particular job are performed within the limits of the specific amount of time indicated in the quality of service agreement, which includes limits for initiating and completing particular jobs; see also: [0085, 0090]),
the execution timings are determined based on the priorities that correspond to the plurality of queues ([0082-0083] teach monitoring the progress of assigned program tasks through the first and second set of tasks queues, wherein a determination is made that an executing program task has exceeded the execution time, thereby stalling progress of the task queue to which the executing program task was assigned, thus leading to delayed start for program tasks and subsequent jobs, as well as in [0048-0049] teach reassigning a higher priority program task to a different one of the first set of tasks queues in order to meet the high service level of the higher priority program task, and wherein [0018-0021] teach the first set of task queues may include a set of in-order queues, wherein the in-order task queues retrieve program tasks in the order the program tasks were placed into the task queue, wherein an in-order task queue may have a task that forces the processor to stall until resources are available again in order for the given program task to complete, wherein [0024-0025] teach adjusting the mapping of program tasks for a particular job and updating the current estimated execution times for the assigned program tasks, and wherein [0014-0015] teach assigning tasks among the plurality of task queues such that tasks associated with a particular job are performed within the limits of the specific amount of time indicated in the quality of service agreement, which includes limits for initiating and completing particular jobs; see also: [0022, 0047, 0085, 0090]), 
and the order in which the plurality of jobs are stored in the plurality of queues ([0018-0021] teach the first set of task queues may include a set of in-order queues, wherein the in-order task queues retrieve program tasks in the order the program tasks were placed into the task queue, wherein an in-order task queue may have a task that forces the processor to stall until resources are available again in order for the given program task to complete, wherein [0024-0025] teach adjusting the mapping of program tasks for a particular job and updating the current estimated execution times for the assigned program tasks, and wherein [0014-0015] teach assigning tasks among the plurality of task queues such that tasks associated with a particular job are performed within the limits of the specific amount of time indicated in the quality of service agreement, which includes limits for initiating and completing particular jobs, wherein [0048-0049] teach reassigning a higher priority program task to a different one of the first set of tasks queues in order to meet the high service level of the higher priority program task), 
in each of the plurality of time zones ([0018-0021] teach the first set of task queues may include a set of in-order queues, wherein the in-order task queues retrieve program tasks in the order the program tasks were placed into the task queue, wherein an in-order task queue may have a task that forces the processor to stall until resources are available again in order for the given program task to complete, wherein [0022] teaches assigning program tasks to particular task queues based on the priority level associated with the given task, and wherein [0014-0015] teach assigning tasks among the plurality of task queues such that tasks associated with a particular job are performed within the limits of the specific amount of time indicated in the quality of service agreement, which includes limits for initiating and completing particular jobs; [0039, 0075-0076]), 
and when all of the second progress values are equal to or greater than the first threshold value ([0083] teaches the system monitors progress of executing program tasks and determines if an executing program task has exceeded the estimated execution time, thereby stalling the progress of the task queue to which the task was assigned, wherein in response to a selected program task starting execution in a respective processor core, the system may initiate a timer to provide an indication that corresponds to the estimated execution time for the selected program task, wherein if the program task completes before the timer reaches the estimated execution time, then the system can move on to monitor a next program task; see also: [0084-0085]), 
the execution timings are determined, in each of the plurality of time zones  ([0018-0021] teach the first set of task queues may include a set of in-order queues, wherein the in-order task queues retrieve program tasks in the order the program tasks were placed into the task queue, wherein an in-order task queue may have a task that forces the processor to stall until resources are available again in order for the given program task to complete, wherein [0022] teaches assigning program tasks to particular task queues based on the priority level associated with the given task, and wherein [0014-0015] teach assigning tasks among the plurality of task queues such that tasks associated with a particular job are performed within the limits of the specific amount of time indicated in the quality of service agreement, which includes limits for initiating and completing particular jobs; [0039, 0075-0076]), 
such that the execution timings of the plurality of jobs stored in the plurality of queues included in the group with the relatively high priority among the plurality of groups are prior to the execution timings of the plurality of jobs stored in the plurality of queues included in the group with the relatively low priority  ([0018-0021] teach the first set of task queues may include a set of in-order queues, wherein the in-order task queues retrieve program tasks in the order the program tasks were placed into the task queue, wherein an in-order task queue may have a task that forces the processor to stall until resources are available again in order for the given program task to complete, wherein [0022] teaches assigning program tasks to particular task queues based on the priority level associated with the given task, and wherein [0014-0015] teach assigning tasks among the plurality of task queues such that tasks associated with a particular job are performed within the limits of the specific amount of time indicated in the quality of service agreement, which includes limits for initiating and completing particular jobs; [0039, 0075-0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kinney Jr, Strack, and Li to incorporate the further teachings of Li to include wherein, in the determining of the execution timings, when at least one of the second progress values is less than the first threshold value, or when at least one of the second progress values is less than a fourth threshold value, whether at least one of the second progress values is less than the fourth threshold value is determined, when all of the second progress values are equal to or greater than the fourth threshold value, whether at least one of the second progress values is less than the first threshold value is determined, when at least one of the second progress values is less than the first threshold value, the execution timings are determined based on the priorities that correspond to the plurality of queues, and the order in which the plurality of jobs are stored in the plurality of queues, in each of the plurality of time zones, and when all of the second progress values are equal to or greater than the first threshold value, the execution timings are determined, in each of the plurality of time zones, such that the execution timings of the plurality of jobs stored in the plurality of queues included in the group with the relatively high priority among the plurality of groups are prior to the execution timings of the plurality of jobs stored in the plurality of queues included in the group with the relatively low priority. One would have been motivated to do so in order to improve a respective distribution of assigned program tasks across each of the first and second sets of tasks queues by adjusting the mapping of program tasks in order to prioritize or deprioritize tasks based on the current estimated execution time for the assigned program tasks (Li, [0024]). By incorporating the teachings of Li, one would have been able to provide efficient services to users and meet or exceed contracted quality of service agreements by adjusting the scheduling algorithm based on collected performance metrics including total execution time for all tasks currently assigned to each queue (Li, [0027]).

Regarding claim 10, the combination of Kinney Jr, Strack, and Li teaches all the limitations of claim 9 above. 
However, Kinney Jr does not explicitly teach wherein, in the determining of the execution timings, when at least one of the second progress values is less than the fourth threshold value, the execution timings are determined, in each of the plurality of time zones, based on the priorities corresponding to the plurality of queues, and the order in which the plurality of jobs are stored in the plurality of queues.
From the same or similar field of endeavor, Li further teaches wherein, in the determining of the execution timings, when at least one of the second progress values is less than the fourth threshold value ([0024] teaches updating the values used to estimate execution times and modifying the threshold values that are compared to the estimated execution times, wherein the system may update the current estimated execution time for the assigned program tasks, wherein these values are used to update the mapping of tasks in queues, thus improving the respective distribution of tasks across the first and second sets of tasks queues, wherein [0082-0083] teach monitoring the progress of assigned program tasks through the first and second set of tasks queues, wherein a determination is made that an executing program task has exceeded the execution time, thereby stalling progress of the task queue to which the executing program task was assigned, thus leading to delayed start for program tasks and subsequent jobs, wherein [0084] teaches reassigning the particular program task to a different queue in the first set of task queues in response to an indication that the estimated execution time was reached without the task completing, wherein the criteria used to select the program task and any additional program tasks for reassignment is based on the service level associated with each program task in the stalled queue, as well as the estimated total execution times for program tasks assigned to each of the other queues in the first set of task queues, and wherein [0014-0015] teach assigning tasks among the plurality of task queues such that tasks associated with a particular job are performed within the limits of the specific amount of time indicated in the quality of service agreement, which includes limits for initiating and completing particular jobs; see also: [0085, 0090]), 
the execution timings are determined, in each of the plurality of time zones ([0024] teaches updating the values used to estimate execution times and modifying the threshold values that are compared to the estimated execution times, wherein the system may update the current estimated execution time for the assigned program tasks, wherein these values are used to update the mapping of tasks in queues, thus improving the respective distribution of tasks across the first and second sets of tasks queues, wherein [0018-0021] teach the first set of task queues may include a set of in-order queues, wherein the in-order task queues retrieve program tasks in the order the program tasks were placed into the task queue, wherein an in-order task queue may have a task that forces the processor to stall until resources are available again in order for the given program task to complete, wherein [0022] teaches assigning program tasks to particular task queues based on the priority level associated with the given task, and wherein [0014-0015] teach assigning tasks among the plurality of task queues such that tasks associated with a particular job are performed within the limits of the specific amount of time indicated in the quality of service agreement, which includes limits for initiating and completing particular jobs; [0039, 0075-0076]), 
based on the priorities corresponding to the plurality of queues ([0024] teaches updating the values used to estimate execution times and modifying the threshold values that are compared to the estimated execution times, wherein the system may update the current estimated execution time for the assigned program tasks, wherein these values are used to update the mapping of tasks in queues, thus improving the respective distribution of tasks across the first and second sets of tasks queues, wherein [0082-0083] teach monitoring the progress of assigned program tasks through the first and second set of tasks queues, wherein a determination is made that an executing program task has exceeded the execution time, thereby stalling progress of the task queue to which the executing program task was assigned, thus leading to delayed start for program tasks and subsequent jobs, as well as in [0048-0049] teach reassigning a higher priority program task to a different one of the first set of tasks queues in order to meet the high service level of the higher priority program task, and wherein [0018-0021] teach the first set of task queues may include a set of in-order queues, wherein the in-order task queues retrieve program tasks in the order the program tasks were placed into the task queue, wherein an in-order task queue may have a task that forces the processor to stall until resources are available again in order for the given program task to complete, and wherein [0014-0015] teach assigning tasks among the plurality of task queues such that tasks associated with a particular job are performed within the limits of the specific amount of time indicated in the quality of service agreement, which includes limits for initiating and completing particular jobs; see also: [0022, 0047, 0085, 0090]), 
and the order in which the plurality of jobs are stored in the plurality of queues ([0024] teaches updating the values used to estimate execution times and modifying the threshold values that are compared to the estimated execution times, wherein the system may update the current estimated execution time for the assigned program tasks, wherein these values are used to update the mapping of tasks in queues, thus improving the respective distribution of tasks across the first and second sets of tasks queues, wherein [0018-0021] teach the first set of task queues may include a set of in-order queues, wherein the in-order task queues retrieve program tasks in the order the program tasks were placed into the task queue, wherein an in-order task queue may have a task that forces the processor to stall until resources are available again in order for the given program task to complete, wherein [0014-0015] teach assigning tasks among the plurality of task queues such that tasks associated with a particular job are performed within the limits of the specific amount of time indicated in the quality of service agreement, which includes limits for initiating and completing particular jobs, wherein [0048-0049] teach reassigning a higher priority program task to a different one of the first set of tasks queues in order to meet the high service level of the higher priority program task).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kinney Jr, Strack, and Li to incorporate the further teachings of Li to include wherein, in the determining of the execution timings, when at least one of the second progress values is less than the fourth threshold value, the execution timings are determined, in each of the plurality of time zones, based on the priorities corresponding to the plurality of queues, and the order in which the plurality of jobs are stored in the plurality of queues. One would have been motivated to do so in order to improve a respective distribution of assigned program tasks across each of the first and second sets of tasks queues by adjusting the mapping of program tasks in order to prioritize or deprioritize tasks based on the current estimated execution time for the assigned program tasks (Li, [0024]). By incorporating the teachings of Li, one would have been able to provide efficient services to users and meet or exceed contracted quality of service agreements by adjusting the scheduling algorithm based on collected performance metrics including total execution time for all tasks currently assigned to each queue (Li, [0027]).

Regarding claims 12 and 15, the combination of Kinney Jr, Strack, and Li teaches all the limitations of claims 11 and 14 above. 
However, Kinney Jr does not explicitly teach when at least one of the second progress values is less than the first threshold value, a predetermined number of jobs is extracted from each of the second queues in the plurality of groups in an order of storage in each of the plurality of queues, from old of the order, and the execution timings of the predetermined number of jobs extracted from each of the second queues in the plurality of groups are determined.
From the same or similar field of endeavor, Li further teaches when at least one of the second progress values is less than the first threshold value ([0082-0083] teach monitoring the progress of assigned program tasks through the first and second set of tasks queues, wherein a determination is made that an executing program task has exceeded the execution time, thereby stalling progress of the task queue to which the executing program task was assigned, thus leading to delayed start for program tasks and subsequent jobs, wherein [0084] teaches reassigning the particular program task to a different queue in the first set of task queues in response to an indication that the estimated execution time was reached without the task completing, wherein the criteria used to select the program task and any additional program tasks for reassignment is based on the service level associated with each program task in the stalled queue, as well as the estimated total execution times for program tasks assigned to each of the other queues in the first set of task queues, and wherein [0014-0015] teach assigning tasks among the plurality of task queues such that tasks associated with a particular job are performed within the limits of the specific amount of time indicated in the quality of service agreement, which includes limits for initiating and completing particular jobs; see also: [0085, 0090]), 
a predetermined number of jobs is extracted from each of the second queues in the plurality of groups in an order of storage in each of the plurality of queues (Fig. 8 and [0084] teaches reassigning the particular program task to a different queue in the first set of task queues in response to an indication that the estimated execution time was reached without the task completing, wherein the criteria used to select the program task and any additional program tasks for reassignment is based on the service level associated with each program task in the stalled queue, as well as the estimated total execution times for program tasks assigned to each of the other queues in the first set of task queues, as well as in [0048-0049] teach reassigning a higher priority program task to a different one of the first set of tasks queues in order to meet the high service level of the higher priority program task, and wherein [0050] teaches updating job mapping including subsequent program tasks from the same job as the job being reassigned from the particular task queue to the different task queue; see also: [0018-0021, 0047, 0088]), 
from old of the order (Fig. 8 and [0084] teaches reassigning the particular program task to a different queue in the first set of task queues in response to an indication that the estimated execution time was reached without the task completing, wherein the criteria used to select the program task and any additional program tasks for reassignment is based on the service level associated with each program task in the stalled queue, as well as the estimated total execution times for program tasks assigned to each of the other queues in the first set of task queues, as well as in [0048-0049] teach reassigning a higher priority program task to a different one of the first set of tasks queues in order to meet the high service level of the higher priority program task, and wherein [0018-0021] teach the first set of task queues may include a set of in-order queues, wherein the in-order task queues retrieve program tasks in the order the program tasks were placed into the task queue, wherein an in-order task queue may have a task that forces the processor to stall until resources are available again in order for the given program task to complete; see also: [0047, 0088]; Examiner’s Note: See the above claim objection.), 
and the execution timings of the predetermined number of jobs extracted from each of the second queues in the plurality of groups are determined (Fig. 8 and [0084] teaches reassigning the particular program task to a different queue in the first set of task queues in response to an indication that the estimated execution time was reached without the task completing, wherein the criteria used to select the program task and any additional program tasks for reassignment is based on estimated total execution times for program tasks assigned to each of the other queues in the first set of task queues, wherein [0047] teaches the system may repeat updates to the scheduling algorithm in order to reassign a previously assigned task from a first task queue to a second task queue in the same set of task queues, and wherein [0024-0025] teach adjusting the mapping of program tasks for a particular job and updating the current estimated execution times for the assigned program tasks; see also: [0023, 0042, 0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kinney Jr, Strack, and Li to incorporate the further teachings of Li to include when at least one of the second progress values is less than the first threshold value, a predetermined number of jobs is extracted from each of the second queues in the plurality of groups in an order of storage in each of the plurality of queues, from old of the order, and the execution timings of the predetermined number of jobs extracted from each of the second queues in the plurality of groups are determined. One would have been motivated to do so in order to improve a respective distribution of assigned program tasks across each of the first and second sets of tasks queues by adjusting the mapping of program tasks in order to prioritize or deprioritize tasks based on the current estimated execution time for the assigned program tasks (Li, [0024]). By incorporating the teachings of Li, one would have been able to provide efficient services to users and meet or exceed contracted quality of service agreements by adjusting the scheduling algorithm based on collected performance metrics including total execution time for all tasks currently assigned to each queue (Li, [0027]).

Regarding claims 13 and 16, the combination of Kinney Jr, Strack, and Li teaches all the limitations of claims 11 and 14 above. 
However, Kinney Jr does not explicitly teach when all of the second progress values are equal to or greater than the first threshold value, the execution timings included in a group with a relatively high priority among the plurality of groups are prior to the execution timings included in a group with a relatively low priority, in each of the plurality of time zones.
From the same or similar field of endeavor, Li further teaches when all of the second progress values are equal to or greater than the first threshold value ([0083] teaches the system monitors progress of executing program tasks and determines if an executing program task has exceeded the estimated execution time, thereby stalling the progress of the task queue to which the task was assigned, wherein in response to a selected program task starting execution in a respective processor core, the system may initiate a timer to provide an indication that corresponds to the estimated execution time for the selected program task, wherein if the program task completes before the timer reaches the estimated execution time, then the system can move on to monitor a next program task; see also: [0084-0085]), 
the execution timings included in a group with a relatively high priority among the plurality of groups are prior to the execution timings included in a group with a relatively low priority ([0018-0021] teach the first set of task queues may include a set of in-order queues, wherein the in-order task queues retrieve program tasks in the order the program tasks were placed into the task queue, wherein an in-order task queue may have a task that forces the processor to stall until resources are available again in order for the given program task to complete, wherein [0022] teaches assigning program tasks to particular task queues based on the priority level associated with the given task, and wherein [0014-0015] teach assigning tasks among the plurality of task queues such that tasks associated with a particular job are performed within the limits of the specific amount of time indicated in the quality of service agreement, which includes limits for initiating and completing particular jobs; [0039, 0075-0076]; Examiner’s Note: See the above 35 USC 112(b) rejection.),
 in each of the plurality of time zones  ([0018-0021] teach the first set of task queues may include a set of in-order queues, wherein the in-order task queues retrieve program tasks in the order the program tasks were placed into the task queue, wherein an in-order task queue may have a task that forces the processor to stall until resources are available again in order for the given program task to complete, wherein [0022] teaches assigning program tasks to particular task queues based on the priority level associated with the given task, and wherein [0014-0015] teach assigning tasks among the plurality of task queues such that tasks associated with a particular job are performed within the limits of the specific amount of time indicated in the quality of service agreement, which includes limits for initiating and completing particular jobs; [0039, 0075-0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kinney Jr, Strack, and Li to incorporate the further teachings of Li to include when all of the second progress values are equal to or greater than the first threshold value, the execution timings included in a group with a relatively high priority among the plurality of groups are prior to the execution timings included in a group with a relatively low priority, in each of the plurality of time zones. One would have been motivated to do so in order to improve a respective distribution of assigned program tasks across each of the first and second sets of tasks queues by adjusting the mapping of program tasks in order to prioritize or deprioritize tasks based on the current estimated execution time for the assigned program tasks (Li, [0024]). By incorporating the teachings of Li, one would have been able to provide efficient services to users and meet or exceed contracted quality of service agreements by adjusting the scheduling algorithm based on collected performance metrics including total execution time for all tasks currently assigned to each queue (Li, [0027]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kinney Jr et al. (US 11281498 B1) in view of Strack et al. (US 20200034203 A1) in view of Li et al. (US 20200409754 A1) and further in view of Aggarwal et al. (US 10713090 B2).

Regarding claim 3, the combination of Kinney Jr, Strack, and Li teaches all the limitations of claim 1 above. 
	However, Kinney Jr does not explicitly teach wherein, in the dividing of the plurality of queues into the plurality of groups, queues in which the number of nodes is equal to or greater than a third threshold value and queues in which the number of nodes is less than the third threshold value are classified into different groups.
	From the same or similar field of endeavor, Aggarwal teaches wherein, in the dividing of the plurality of queues into the plurality of groups (Col 10 lines 5-18 teach the system divides the job request into one or more job stages based on the required memory, job stage data output size, and stage weight, wherein Col 10 lines 19-52 teach the system determines the queue capacity based on the current resource availability and assigns a job queue to each job stage based on the queue capacity, wherein job stages requiring a high amount of resources to complete may be assigned to a job queue having a high resource availability, and job stages requiring a low amount of resources may be assigned to a job queue having a limited availability with low resource availability, and wherein Col 9 lines 1-18 teach the node cluster comprises one or more nodes, wherein each node may be assigned to a single or multiple job queues for data processing; see also: Col 7 lines 41to Col 8 line 31, Col 9 lines 1-18, Col 10 lines 5-52), 
queues in which the number of nodes is equal to or greater than a third threshold value and queues in which the number of nodes is less than the third threshold value are classified into different groups (Col 10 lines 19-52 teach the system determines the queue capacity based on the current resource availability and assigns a job queue to each job stage based on the queue capacity, wherein job stages requiring a high amount of resources to complete may be assigned to a job queue having a high resource availability, and job stages requiring a low amount of resources may be assigned to a job queue having a limited availability with low resource availability, as well as in Col 7 lines 41-60 teach the system can assign a stage weight to each job based on the required memory and dependency of the job, wherein jobs can be assigned a high stage weight or a low stage weight, wherein Col 10 lines 5-18 teach the system divides the job request into one or more job stages based on the required memory, job stage data output size, and stage weight, wherein Col 8 lines 21-31 teach assigning a job queue to each job stage based on the job stage with the greatest weight going to the job queue having the greatest resource capacity, and wherein Col 9 lines 1-18 teach the node cluster comprises one or more nodes, wherein each node may be assigned to a single or multiple job queues for data processing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kinney Jr, Strack, and Li to incorporate the teachings of Aggarwal to include wherein, in the dividing of the plurality of queues into the plurality of groups, queues in which the number of nodes is equal to or greater than a third threshold value and queues in which the number of nodes is less than the third threshold value are classified into different groups. One would have been motivated to do so in order to execute jobs more efficiently by evenly distributing the consumption of queue resources across all queues in the system (Aggarwal, Col 3 lines 13-28). By incorporating the teachings of Aggarwal, one would have been able to avoid overloading the resources of a given queue by intelligently parsing jobs based on interdependencies to concurrently process jobs across queues in a parallel execution (Aggarwal, Col 3 lines 13-28).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tracey et al. (US 11372871 B1 discloses an ordered queue system and calculating the progress of execution of the jobs as a percent completion metric based on the number of tasks that have been completed
Matsuyama et al. (US 20190004857 A1) discloses assigning schedule candidates to time zones 
Karanasos et al. (US 20180300174 A1) discloses identifying job completion times for a particular workload when applying different queue bounding techniques
Botelho et al. (US 20190243683 A1) discloses stealing jobs from a second node within the cluster if a job queue length falls below threshold
Cseri et al. (US 11048716 B1) discloses storing one or more jobs in a queue based on order of receipt and priority, as well as various time windows and intervals for job completion 
Nasser et al. (Dynamic Multilevel Priority Packet Scheduling Scheme for Wireless Sensor Network, see 892) discloses a multilevel priority packet scheduling system that assigns two or more queues to each node
Weihua et al. (Analysis of Information Management and Scheduling Technology in Hadoop, see 892) discloses calculating the progress rate of each task based on the progress score over time

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARA GRACE BROWN/Examiner, Art Unit 3683